DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 11, 14-16, 18, 20-23, 72-76, 78 and 80-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claims 1 and 81 “temporally spaced heat measurements”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification is silent to the teaching of “heat measurements” and more specifically is silent to “temporally spaced heat measurement”.  Though the specification teaches at par. 0008 and 0016 temporally spaced temperature measurements and a plurality of temporally spaced measurements of an amount of heat transferred to the fluid bath, the specification is silent to “heat measurements” and more specifically is silent to “temporally spaced heat measurement”.  

Claims 1-3, 11, 14-16, 18, 20-23, 72-76, 78 and 80-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claims 1 and 81 “temporally spaced power measurements”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification is silent to the teaching of “temporally spaced power measurement”.  Though the specification teaches temporally spaced temperature measurements and a plurality of temporally spaced measurements of an amount of heat transferred to the fluid bath at par. 0008 and 0016 and 0127-0132, the specification is silent to “temporally spaced power measurements”.  Though the specification at par. 0008 “obtaining a measurement indicative of power” and 0016 and 0017 and 0127-0132 teach “a measurement” of power delivered, importantly the specification is silent to “temporally spaced power measurements of power delivered”

Claims 1-3, 11, 14-16, 18, 20-23, 72-76, 78 and 80-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claims 1 and 81 “the plurality of temporally spaced heat measurements include a plurality of temporally spaced power measurements of power delivered by the cooking appliance”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   The specification is silent to the teaching of “heat measurements” and more specifically is silent to “temporally spaced heat measurement”.  The specification is silent to the teaching of “temporally spaced power measurement”.  Though the specification teaches temporally spaced temperature measurements and a plurality of temporally spaced measurements of an amount of heat transferred to the fluid bath at par. 0008 and 0016, the specification is silent to “temporally spaced power measurements”.  Though the specification at par. 0008 “obtaining a measurement indicative of power” and 0016 and 0017 teach “a measurement” of power delivered, importantly the specification is silent to “heat measurements” is silent to “temporally spaced heat measurements, silent to “temporally spaced power measurements of power delivered” and more specifically is silent to “the plurality of temporally spaced heat measurements include a plurality of temporally spaced power measurements of power delivered by the cooking appliance”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 11, 14-16, 18, 20-23, 72-76, 78 and 80-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1-3, 11, 14-16, 18, 20-23, 72-76, 78 and 80-81 are rejected due to the phrase of Independent claims 1 and 81, “the plurality of spaced heat measurement” since “the heat measurements” lacks antecedent basis and thus it is unclear if the phrase is with respect to temperature measurement, with respect to the measurement of an amount of heat transferred, with respect to a combination of both, with respect temperature measurements and measurement of an amount of heat transferred and measurement of power or with respect to something different altogether.
Claim 1-3, 11, 14-16, 18, 20-23, 72-76, 78 and 80-81 are rejected due to the phrase of Independent claims 1 and 81, “wherein the obtaining at least one parameter measurement” since the phrase lacks antecedent basis and thus it is unclear if the phrase is with respect “a measurement”, if the phrase is with respect to “a parameter measurement” which is different from “a measurement”, if the phrase is with respect to obtaining multiple different “at least one parameter measurement” or with respect to something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11, 14-16, 20-23, 72-74, 76 and 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (20100326286) in view of Eades et al. (20110185915).
Romero teaches a method of operation in a processor-based food preparation guidance system (par. 0038), the method comprising:
Receiving (par. 0039), by at least one processor (par. 0038), a request for preparation of a food product (par. 0039; 0049); receiving, by the at least one processor, at least one physical characteristic of the food product comprising food product type (par. 0045) or initial food product temperature (par. 0037 temp continuously monitored, initial taken as first temp measurement; alternatively par. 0046 relative first temperature reached prior to reducing).
in response to the received request and the at least one physical characteristic of the food product, causing, by the at least one processor, a cooking program to be generated (par 0039-0040),
wherein the cooking program includes at least one of instructions (par. 0039, 0040) or data (par. 0038) usable by a thermal immersion circulator (par. 0032) to perform a cooking process for cooking the food product (par. 0036), wherein the cooking program includes at least one of instructions or data usable by a cooking appliance associated with the thermal immersion circulator (par. 0048) to perform an accelerated cooking process for the food product (par. 0046), wherein during the accelerated cooking process the immersion circulator first heats fluid to a first temperature above a set-point temperature (par. 0046 higher temperature), and second heats fluid to a second temperature equal to the set-point temperature (par. 0046; reducing step by step; set point temperature relative each subsequent step), 
wherein the thermal immersion circulator includes a heating element configured to heat a fluid bath (par. 0028);
controlling, by the at least one processor, the immersion circulator to perform the cooking process to cook the food product according to the cooking program (par. 0038-0039), wherein the cooking program specifies the set-point temperature of the food product which is set by at least one of the processor-based food preparation guidance system or a user depending upon characteristics of the food product (par. 0046 temperature of food),
wherein controlling the immersion circulator to perform the cooking process includes controlling the immersion circulator to heat the fluid bath the first temperature and subsequently to second temperature so as to heat the food product to the set-point temperature (par. 0046; par. 0040; boiling vs non-boiling temp.; par. 0045; par. 0051 scale 20-80C),
obtaining, by the at least one processor, a measurement indicative of a characteristic of the cooking process during the controlling of the immersion circulator (par. 0036; 0037; 0046), wherein the obtaining at least one parameter measurement indicative of a characteristic of the cooking process comprises obtaining a plurality of temporally spaced temperature measurements (par. 0037, 0048; 0057; temperature of foodstuff over time) and a plurality of corresponding temporally spaced measurements of an amount of heat transferred to the fluid (par. 0036, 0048, 0057 temperature of bath water), wherein the plurality of temporally spaced heat measurements (par. 0037, 0048; 0057; temperature of foodstuff over time and par. 0036, 0048, 0057 temperature of bath water) include a plurality of temporally spaced power measurements (par. 0043 last 8 lines energy controlled over time; par. 0050; varying the power during the process; power measurements relative degree) of power delivered by the cooking appliance (par. 0043 last 8 lines energy controlled over time; par. 0050 power delivered by controller).
determining, by the at least one processor, an estimated time when the food product is expected to be heated to the set point temperature based at least in part on the obtained measurement (par. 0051 end cooking operation; par. 0046; accelerated time vs. non; par. 0051 timer; estimated time relative timer remaining),
and determining that the food product has been held at the set point temperature for a predetermined period of time (par. 0046 first or second time), wherein in response to a positive determination the method further includes controlling, by the at least one processor, the immersion circulator to hold the fluid bath at a safe holding temperature after the estimated time (par. 0046 second temperature), wherein the safe holding temperature is less than the set point temperature (par. 0046; reducing step by step; set point temperature relative each subsequent step) and 
wherein the measurement indicative of the characteristic of the cooking process comprises measuring temperature of the fluid bath (par. 0036), wherein the temperature of the fluid bath is measured by a sensor in direct contact with liquid of the fluid bath being pumped from an inlet to an outlet of the immersion circulator (par. 0036; closed loop).
Romero teaches immersion cooking of foods in controlled temperature water baths and thus one of ordinary skill in the art would have been motivated to look to the art of immersion cookers as taught by Eads.
Though silent to generating and displaying one or more projections about the cooking process to a user, Romero does teach setting an end to the cooking operation, temporally spaced temperature measurements relative the cooking operation in addition to teaching an LCD display (par. 0050) including a timer (par. 0051).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to display the remaining time, in the instant case the projection of the remaining time relative the end of the cooking process as taught by Romero, as is known in the art for its art recognized purpose of counting down a pre-set time or providing the user with ongoing information during the cooking process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the timer display as taught by both, causing the estimated time to be presented by a user computing device as taught by Eads (par. 0066) for its art recognized purpose of generating and displaying one or more projections about the cooking process to a user such that the user can be aware of the cooking progress as time elapsed as opposed to having to manually record time and observe cooking.
Further with respect to the phrase “generating and displaying one or more projections about the cooking process to a user, wherein the one or more projections are based on the obtained measurement”.  Since Romero teaches a display screen comprising a numerical time display (par. 0051), in addition to providing a user an indication of completion of the cooking time relative a cooking temperature.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the timer display as taught by both for displaying at the end of the cooking process a visual indication of cooking completion as taught by both such as in the instant case providing a message on the timer “end” (par. 0066) based on the obtained temperature measurements, i.e. cooking temperature for a pre-set cooking time, for its art recognized purpose of generating and displaying one or more projections about the cooking process to a user such that the user can be alerted when a preset cooking time at the cooking temperatures, as taught by both, has elapsed.
Alternatively with respect to the phrase of claim 1, “receiving, by the at least one processor, at least one physical characteristic of the food product comprising food product type”.  Since Romero teaches a display for choosing cooking options, including cooking options characteristic of food products doneness defined by temperature (par. 0045) and since Romero further teaches the cooking doneness levels specific to a food type such as meat.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the display option specific to meat as taught by Romero to further include the option of a pre-programmed graphically visual option common in household cooking such as steak, pork, chicken, or fish as taught by Eads (par. 0046) thus providing additional display options specific to cooking parameters which are easily recognizable and common for user specific setting as taught by both.
Wherein causing a cooking program to be generated comprises causing a cooking program to be generated at the food preparation guidance system (par. 0039), the method further comprising:
sending the generated cooking program from the food preparation guidance system to the immersion circulator over a data channel (par. 0039).
Wherein sending the generated cooking program from the food preparation guidance system to the immersion circulator comprises:
sending the generated cooking program from the food preparation guidance system to the immersion circulator over the data channel via a user computing device coupled to each of the food preparation guidance system and the immersion circulator (par. 0039).
Wherein causing a cooking program to be generated comprises causing a cooking program to be generated that includes at least one of instructions or data usable by the immersion circulator to perform the cooking process for the food product (par. 0039).
causing a prompt to be provided on a client computing device (par. 0049-0052), the prompt including a request for a selection of an end characteristic for the food product (par. 0039; par. 0040; par. 0045) and receiving, by the at least one processor, a response to the prompt indicating a selection of the end characteristic for the food product (par. 0039; cook begin; set parameters; control),
wherein causing a cooking program to be generated comprises causing a cooking program to be generated based at least in part on the selection of the end characteristic for the food product (par. 0039; par. 0040; par. 0045).
Wherein causing a prompt to be provided on a client computing device comprises causing at least one of a first set of at least two prompts to be presented by the user computing device (par. 0040), each of the prompts in the first set of at least two prompts depicting respective different textures (par. 0040 boiling vs steam vs low temp; par. 0045; 0051), consistencies (par. 0040 boiling vs steam vs low temp; par. 0045; 0051) or doneness for the food product (par. 0040 boiling vs steam vs low temp; par. 0045; 0051).
Wherein causing at least one of a first set of at least two prompts to be presented by the user computing device comprises causing at least one of a first set of images (par. 0051; temp scale; timer in minutes) to be displayed by the user computing device (par. 0051; screen).
Wherein receiving a request for preparation of the food product comprises receiving, via a user computing device, a selection of the food product by a processor-based food preparation guidance system over a data channel (par. 0039), and causing a cooking program to be generated comprises generating a cooking program by the food preparation guidance system (par. 0039).
Further comprising: causing the estimated time to be presented by a user computing device.
Wherein causing a cooking program to be generated comprises causing the determination of at least one of a cooking temperature or a cooking time for the food product (par. 0038; par. 0040; 0051).
Wherein causing a cooking program to be generated comprises causing the determination of the cooking temperature and the cooking time for the food product (par. 0046; first and second temp., combined time first and second temp.).
Wherein causing the determination of the cooking temperature and the cooking time for the food product comprises performing one or more simulations (par. 0050; programmed in advance) based on user input indicative of a selected food product and one or more ending preferences (par. 0050 temperature control method).
The one or more ending preferences comprise of one or more of texture, consistency and doneness (par. 0040 boiling vs steam vs low temp; par. 0045; 0051).
Wherein causing at least one of a first set of at least two prompts to be presented by the user computing device comprises causing at least one of a first set of images to be displayed by the user computing device (par. 0051).
Wherein the receiving, by the at least one processor, the at least one physical characteristic of the food product comprises the food product type (par. 0045) or initial food product temperature (par. 0037 temp continuously monitored, initial taken as first temp measurement; alternatively, par. 0046 relative first temperature reached prior to reducing).
With respect to Independent claim 81, a method of operation in a processor-based food preparation guidance system, the method comprising:
receiving, by at least one processor, a request for preparation of a food product (par. 0038, 0040),
in response to the received request, causing, by the at least one processor (par. 0038), a cooking program to be generated (par. 0039, 0040, 0046, 0051), the cooking program including at least one of instructions or data usable by a cooking appliance to perform a cooking process for the food product (par. 0038), wherein the cooking program includes at least one of instructions or data usable by a cooking appliance (par. 0038) to perform an accelerated cooking process (par. 0046) for the food product, wherein during the accelerated cooking process the cooking appliance first heats fluid to a first temperature above a set-point temperature (par. 0046), and second heats fluid to a second temperature less than or equal to the set-point temperature (par. 0046 and reducing temperature),
controlling, by the at least one processor, a cooking appliance to perform the cooking process for the food product according to the cooking program (par. 0048),
obtaining, by the at least one processor, at least one parameter measurement indicative of a characteristic of the cooking process during the controlling of the cooking appliance, wherein the obtaining at least one parameter measurement indicative of a characteristic of the cooking process comprises obtaining a plurality of temporally spaced temperature measurements (par. 0037; food temp) and a plurality of corresponding temporally spaced measurements of an amount of heat transferred to the fluid (par. 0036; water temp; par. 0050 vary power),
determining, by the at least one processor, an update (par. 0050 depending on registered temperature; par. 0051 temperature control process) to the cooking program based at least in part on the obtained at least one parameter measurement (par. 0050; controlled heat; par. 0051).
Though silent to generating and displaying one or more projections about the cooking process to a user, Romero does teach setting an end to the cooking operation, temporally spaced temperature measurements relative the cooking operation in addition to teaching an LCD display (par. 0050) including a timer (par. 0051).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to display the remaining time, in the instant case the projection of the remaining time relative the end of the cooking process as taught by Romero and an estimated time when the food is expected to be heated to the set-point temperature, i.e. time remaining for preset cooking program, as is known in the art for its art recognized purpose of counting down a pre-set time or providing the user with ongoing information during the cooking process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the timer display as taught by both, causing the estimated time remaining in the cooking program to be presented by a user computing device as taught by Eads (par. 0066) for its art recognized purpose of generating and displaying one or more projections about the cooking process to a user, i.e. an estimated time when the food product is expected to be heated to the set-point temperature such that the user can be aware of the cooking progress as time elapsed as opposed to having to manually record time and observe cooking.
Further with respect to the phrase “generating and displaying one or more projections about the cooking process to a user, wherein the one or more projections are based on the obtained measurement”.  Since Romero teaches a display screen comprising a numerical time display (par. 0051), in addition to providing a user an indication of completion of the cooking time relative a cooking temperature.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the timer display as taught by both for displaying an estimated time when the food product is expected to be heated to the set-point temperature and/or where the phrase “when” is with respect to now, and providing at the end of the cooking process a visual indication of cooking completion as taught by both such as in the instant case providing a message on the timer “end” (par. 0066) based on the obtained temperature measurements, i.e. cooking temperature for a pre-set cooking time, for its art recognized purpose of generating and displaying one or more projections about the cooking process to a user such that the user can be alerted when a preset cooking time at the cooking temperatures, as taught by both, has elapsed.
With respect to claim 21, Since Romero teaches a display screen comprising a numerical time display (par. 0051).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the timer display as taught by both, causing the estimated time to be presented by a user computing device as taught by Eads (par. 0066) for its art recognized purpose of generating and displaying one or more projections about the cooking process to a user such that the user can be aware of the cooking progress as time elapsed as opposed to having to manually record time and observe cooking.
Wherein causing the estimated time to be presented by a user computing device comprises sending data to the user computing device over a data channel (par. 0039).

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (20100326286) in view of Eades et al. (20110185915) and Rankin (20130294477).
Romero teaches immersion cooking of foods in controlled temperature water baths and thus one of ordinary skill in the art would have been motivated to look to the art of immersion cookers as taught by Rankin.
With respect to claim 78, since Romero teaches providing pre-set temperatures and since Romero teaches a display for providing an audio or visual signal to the user indicating temperature (par. 0051) prior to starting a new cycle (par. 0051).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide an alert to the user when the temperature of the water bath is achieved as taught by Rankin for its art recognized purpose of providing a signal when the predetermined temperature of the water has been achieved and signaling to place food in the bath (par. 0035) to begin a cooking process at a desired predetermined temperature as opposed to starting at undesired temperatures as taught by both.

Claims 18 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Romero et al. (20100326286) in view of Eads (20110185915) and Do et al. (20090258331).
Though silent to a request for preparation of a food product from a remotely located client computing device (par. 0037) and more specifically with respect to claim 75 wireless communication, Romero does teach providing a user input to a computing device.  Thus since there are only two options, either wired or wireless communication, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach wireless communication since Do et al. teaches it is known to provide wireless or wired communication between an information handling system and another computer system or device (par. 0037) the motivation being providing remote communication to obtain and provide real time communication for instant cooking or for scheduled cooking for later in the day as desired by Romero.  

Response to Arguments
In response to applicant's arguments directed to Romero, and applicants urging Romero is silent to a plurality of temporally spaced power measurements of power delivered by the cooking appliance.  It is noted the claimed “power measurements” is defined by power delivered by the cooking appliance relative “heat measurements”.  In the instant case the claimed “power measurements” are not claimed relative measuring, i.e. detecting or sensing such, but that the “heat measurements” include a plurality of temporally spaced power measurements.  Romero teaches such with respect to providing measured power, i.e. defined varying power of different power measurements delivered by the cooking appliance for temperature control and more specifically heat measurements for control of the power delivered by the cooking appliance for control of the water bath (par. 0043) and/or varying the power during the process (par. 0050 power measurements relative degree, power delivered by controller).
In addition, par. 0127 of applicants specification teaches power may be measured directly or indirectly and more specifically with respect to par. 0131 relative maximum power as taught by Romero (par. 0028) and par. 0132 of applicants specification “the cooking appliance may be programmed to deliver a specified power which may be known instead of obtaining direct power measurements as taught by Romero, and more specifically per applicants specification at par. 0017 “a measurement indicative of the power based at least in part on at least one output of a controller” as taught by Romero wherein the plurality of temporally spaced heat measurements (par. 0037, 0048; 0057; temperature of foodstuff over time and par. 0036, 0048, 0057 temperature of bath water) include a plurality of temporally spaced power measurements (par. 0043 last 8 lines energy controlled over time; par. 0050; varying the power during the process; power measurements relative degree) of power delivered by the cooking appliance (par. 0043 last 8 lines energy controlled over time; par. 0050 power delivered by controller).
With respect to applicants urging Romero is silent to determining an estimated time, importantly Romero teaches both a temperature probe for the food itself and the water bath where the phrase temporally spaced encompasses more than one temperature measurement during cooking as taught by Romero.
Romero specifically teaches setting a cooking time for a cooking program.  The cooking program is controlled by temperature measurements, including a constant bath temperature “for a determined cooking mode and thus, to give to the control circuit the parameters to follow in its control of the various elements of the cooking” (par. 0039), including time and temperature of the bath to achieve the finally properly and pre-determined cooked food.
It is further noted the urged “time at which the food is at a particular temperature” is claimed as an “estimate” which as taught by Romero is pre-set relative a specific cooking program controlled.  Thus the estimate urged is relative “the end of the cooking operation” as taught by Romero (par. 0051) and the teaching of a timer.
With respect to applicants urging of a significantly more accurate estimate, and that the teachings of Romero does not provide a guarantee the food will be cooked in the total cooking time.  Importantly the intent of Romero is just that, to properly cook a food as defined by a pre-set cooking time and a pre-set cooking temperature to attain a finally cooked food product.  Romero teaches control of heating for the purpose of controlled cooking by maintaining constant bath temperature depending on the sensed temperature.  Romero teaches a temperature control process including only activating a heating element when the bath temperature decreases below a set value, followed by an increase in bath temperature, and is stopped when the temperature is reached (par. 0057).
With respect to applicants urging Romero is silent to displaying the claimed estimate of time.  Though silent to generating and displaying one or more projections about the cooking process to a user, Romero does teach setting an end to the cooking operation, temporally spaced temperature measurements relative the cooking operation in addition to teaching an LCD display (par. 0050) including a timer (par. 0051).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to display the remaining time, in the instant case the projection of the remaining time relative the end of the cooking process as taught by Romero, as is known in the art for its art recognized purpose of counting down a pre-set time or providing the user with ongoing information during the cooking process. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further incorporate the timer display as taught by both, causing the estimated time to be presented by a user computing device as taught by Eads (par. 0066) for its art recognized purpose of generating and displaying one or more projections about the cooking process to a user such that the user can be aware of the cooking progress as time elapsed as opposed to having to manually record time and observe cooking.
Applicants urging directed to claim 78, 18, and 75 are taken as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792